STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 26, 2016
              Plaintiff-Appellee,

v                                                                  No. 327102
                                                                   Ingham Circuit Court
RICKY TRAVIS BRIDGEMAN,                                            LC No. 14-000858-FC

              Defendant-Appellant.


Before: STEPHENS, P.J., and SERVITTO and GLEICHER, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of armed robbery, MCL 750.529, first-
degree home invasion, MCL 750.110a(2), felon in possession of a firearm, MCL 750.224f, and
possession of a firearm during the commission of a felony (felony firearm), MCL 750.227b. The
trial court sentenced defendant as a third habitual offender, MCL 769.11, to concurrent prison
terms of 40 to 60 years for armed robbery, 20 to 40 years for first-degree home invasion, and 57
months to 10 years for felon in possession of a firearm, and to a two-year sentence to be served
consecutive to the other sentences for felony firearm. Defendant appeals as of right. We affirm
defendant’s convictions but remand for resentencing.

                                           I. FACTS

        After midnight on July 11, 2014, four men broke into the home of Meranda White, who
worked for a medical marijuana distributor delivering medical marijuana. White was asleep in
her first-floor bedroom with her four-year-old son. Her daughter was asleep upstairs, while her
16-year-old son and his friend were in the living room. The men burst into the home through an
unlocked door and ordered the boys in the living room to the ground. One of the men, whom
White later identified as defendant, entered her room, pointed a gun at her, and asked where “the
shit” was located. White did not understand what he meant but directed him to her purse, which
he took. He then stood her up and continued to demand the unknown item, stating that he knew
she worked at the marijuana dispensary. White fought with defendant until a second larger and
stronger man “[g]rabbed me by my hair and drug me into the kitchen and then proceeded to
punch me in my face”; she said he punched her head four times and held her head to the ground
where she could see a third man pointing a gun at the boys in the living room. White said that
defendant then told the group that they should leave because White did not have anything, and



                                               -1-
that the group left the home through the front door with White’s bag containing $400 and any
phones that had been in the home.

                             II. PROSECUTORIAL MISCONDUCT

        Defendant first argues that the trial court erred in denying a mistrial after the prosecutor
referred to defendant’s trial counsel as deceitful. A trial court’s decision to grant or deny a
motion for a mistrial is reviewed for an abuse of discretion. People v Schaw, 288 Mich. App. 231,
236; 791 NW2d 743 (2010). The trial court does not abuse its discretion when it chooses an
outcome within the range of reasonable and principled outcomes. People v Babcock, 469 Mich.
247, 269-270; 666 NW2d 231 (2003). A claim of prosecutorial misconduct is a constitutional
issue reviewed de novo. People v Abraham, 256 Mich. App. 265, 272; 662 NW2d 836 (2003).

       The prosecutor stated the following during an objection to a question by defense counsel
proposing that only one perpetrator had entered White’s bedroom:

              [Defendant’s trial counsel] has got to stop mischaracterizing the testimony
       and trying to trip [White] up. She testified repeatedly two males were in the
       bedroom that night. This is the sixth example of stating a question improperly.
       There’s leading and there’s deceiving, and this is the later.

         The responsibility of a prosecutor is to seek justice, rather than merely to convict. People
v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). The test of prosecutorial misconduct is
whether the defendant was denied a fair and impartial trial. Id. A defendant’s opportunity for a
fair trial can be jeopardized when the prosecutor interjects issues broader than the guilt or
innocence of the accused. Id. at 63-64. Claims of prosecutorial misconduct are reviewed on a
case-by-case basis, in the context of the issues raised at trial, to determine whether a defendant
was denied a fair and impartial trial resulting in prejudice to the defendant. People v Fyda, 288
Mich. App. 446, 460-461; 793 NW2d 712 (2010).1

       The prosecutor may not question the veracity of defendant’s trial counsel, or suggest that
defense counsel is intentionally attempting to mislead the jury. People v Wise, 134 Mich. App.
82, 101-102; 351 NW2d 255 (1984); People v Dalessandro, 165 Mich. App. 569, 579-580; 419
NW2d 609 (1988). This prohibition is based on the negative impact such an argument has on the
presumption of innocence:



1
  In People v Cooper, 309 Mich. App. 74, 87-88; 867 NW2d 452 (2015), the Court explained that
the term “prosecutor misconduct” was more appropriately applied to the rare cases where the
prosecutor’s behavior violated the law or the rules of professional conduct, and that the term
“prosecutorial error” was more appropriately applied to common claims of conduct that may
have been a technical or inadvertent error at trial. However, regardless of the term used, claims
are evaluated to determine whether errors during the course of trial deprived the defendant of a
fair and impartial trial. Id. at 88.




                                                -2-
               When the prosecutor argues that the defense counsel himself is
       intentionally trying to mislead the jury, he is in effect stating that defense counsel
       does not believe his own client. This argument undermines the defendant’s
       presumption of innocence. . . . Such an argument impermissibly shifts the focus
       from the evidence itself to the defense counsel’s personality. [Wise, 134 Mich
       App at 102.]

Improper comments by the prosecutor unfairly introduce issues that encourage jurors not to
make reasoned judgments. Abraham, 256 Mich. App. at 273.

       Here, the prosecutor harshly characterized the questions of defendant’s trial counsel as
engaging in deceit. While the prosecutor was correct that defense counsel’s line of questioning
mischaracterized the complainant’s testimony, attributing intentional misleading to defense
counsel was misconduct. However not all misconduct merits a mistrial.

         A trial court should grant a mistrial with caution, and only for an irregularity that is
prejudicial to the rights of the defendant. Schaw, 288 Mich. App. at 236; People v Haywood, 209
Mich. App. 217, 228; 530 NW2d 497 (1995). A trial court should grant a mistrial only when the
error is “so egregious that the prejudicial effect can be removed in no other way.” People v
Gonzalez, 193 Mich. App. 263, 266; 483 NW2d 458 (1992). Here, the prosecutor’s objection,
characterizing six of defendant’s questions as deceiving, was not “so egregious that the
prejudicial effect” could not be removed by anything short of a mistrial. The effect of any
prejudice was diluted by the colloquy that took place in front of the jury after the prosecution’s
objection. Thereafter, defense counsel argued an inconsistency in White’s testimony and the
court attempted to clear up any confusion with an unsuccessful paraphrase. White corrected the
court and clarified that only one man was in her bedroom at first and then a second came after
her son started screaming. Because the court too was unclear about how White testified, defense
counsel’s questioning before the jury appeared less like intentional misleading and more like a
genuine confusion about what the witness said. Still, the prosecution’s objection specifically
addressed one question during the cross-examination of one witness during a three-day trial, and
did not constitute misconduct. Further, instructions from the trial court to the jury may be
sufficient to eliminate any prejudice that might result from a prosecutor’s remark. People v
Thomas, 260 Mich. App. 450, 454; 678 NW2d 631 (2004). In the current case, the trial court
instructed the jury that “[l]awyer’s statements and arguments and any commentary are not
evidence.” The court explained that the lawyers’ statements “are only meant to help you
understand the evidence and each side’s legal theories.” The court further instructed the jury to
“only accept the things the lawyers say that are supported by the evidence and by your own
common sense and general knowledge.” Jurors are presumed to follow these instructions and
this instruction presumably alleviated any prejudice that may have occurred as a result of the
prosecutor’s objection. People v Torres, 222 Mich. App. 411, 423; 564 NW2d 149 (1997). Thus,
the trial court did not abuse its discretion in denying defendant’s motion for a mistrial.

                                  III. OFFENSE VARIABLES

        Next, defendant argues that offense variables (OVs) 3, 8, and 10 were incorrectly scored.
We agree in part and disagree in part. The traditional standards of review, including review of
judicially ascertained facts, continue to apply to the scoring of the advisory guidelines following

                                                -3-
People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015). People v Steanhouse, 313 Mich. App.
1, 18; ___ NW2d ___ (2015), slip op at 19. The Court reviews the trial court’s factual
determinations for clear error, and the findings must be supported by a preponderance of the
evidence. People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). The interpretation and
application of the legislative sentencing guidelines involve legal questions that this Court
reviews de novo. People v McGraw, 484 Mich. 120, 123; 771 NW2d 655 (2009).

       “A defendant is entitled to be sentenced by a trial court on the basis of accurate
information.” People v Francisco, 474 Mich. 82, 88; 711 NW2d 44 (2006). A trial court relies
on inaccurate information when it sentences a defendant by consulting an inaccurate advisory
guidelines range. Id. at 89 n 7. The trial court must consult the advisory sentencing guidelines
and assess the highest amount of possible points for all offense variables. Lockridge, 498 Mich.
at 392 n 28. The trial court’s determinations must be supported by a preponderance of the
evidence. People v Osantowski, 481 Mich. 103, 111; 748 NW2d 799 (2008).

       Defendant argues that the trial court improperly scored OV 3 at 10 points where it should
have been scored at five points. OV 3 considers physical injury to a victim and is scored 10
points when the victim of the crime incurred a bodily injury requiring medical treatment,
regardless of whether the victim was successful in obtaining treatment. MCL 777.33(1)(d);
MCL 777.33(3). OV 3 is scored at five points for bodily injury not requiring treatment. MCL
777.33(1)(e). In People v Cathey, 261 Mich. App. 506, 514; 681 NW2d 661 (2004), the Court
defined bodily injury as “physical damage to a person’s body.”

        Here, an officer testified that White had a swollen right eye and blood from a cut around
her mouth. White testified that she was punched four times, that her cornea was scratched and
that her lip was cut open. White explained that her eye injury impaired her vision. Defendant
argues that White self-reported that her cornea was scratched, and that a police report referenced
in the presentence investigation report stated that she did not receive medical treatment.
However, White testified that she went to the hospital for her injuries after she spoke with police.
Thus, the evidence supported a finding that White was injured and required medical treatment,
and OV 3 was properly scored at 10 points.

        Defendant argues that OV 8 was improperly scored at 15 points when it should have been
scored zero points. OV 8 considers victim asportation or captivity and was scored 15 points
because “[a] victim was asported to another place of greater danger or to a situation of greater
danger or was held captive beyond the time necessary to commit the offense.” MCL
777.38(1)(a). Defendant argues that OV 8 should not have been scored because he was not a
participant in White’s asportation. We agree. There was no evidence that defendant directly
moved White. Here, White testified that she physically struggled with defendant after he entered
her bedroom with a gun, but that a larger man entered the room, grabbed her by the hair and
transported her to the kitchen by dragging her. White stated that the larger man was punching
her and telling her to shut up and was holding her head to the kitchen floor. “[A] defendant shall
not have points assessed solely on the basis of his or her co-offenders’ conduct unless the OV at
issue specifically indicates to the contrary.” People v Gloster, ___ Mich ___, ___; ___ NW2d
___ (2016) (Docket No 151048); slip op at 7. In contrast to OVs 1, 2 and 3, OV 8 does not
specifically reference or require the court to assess a defendant points based on the conduct of a


                                                -4-
co-defendant. MCL 777.38. Thus, it was improper for the trial court to score OV 8 at 15 points.
Gloster, ___ Mich at ___; slip op at 10. 2

       “[A] defendant is entitled to resentencing if his or her sentence is based on an inaccurate
guidelines score that affects the applicable sentencing guidelines range.” People v Rhodes, 305
Mich. App. 85, 91; 849 NW2d 417 (2014). OV 8 was scored under both defendant’s home
invasion conviction and armed robbery conviction. As for the home invasion conviction,
defendant’s present guidelines range, with 85 total OVs, is 117-240 months in cell F-IV. Minus
the 15 points scored for OV 8, defendant would be in cell F-V with a guidelines range of 99 to
240 months. In relation to defendant’s armed robbery conviction, defendant’s present guidelines
range, again with 85 total OV points, is 225 to 562 months or life and places him in cell F-V.
Again, absent the scoring of 15 points for OV 8, defendant’s cell grid drops to F-IV with a
sentence guidelines range of 171 to 427 months. Defendant’s current sentences for home
invasion and armed robbery are respectively, 240 to 480 and 480 to 720. Because the minimum
sentences are outside the guidelines range, defendant is entitled to resentencing. Id.

        Defendant also argues that the trial court erred in scoring OV 10, exploitation of a
victim’s vulnerability, at 15 points. MCL 777.40(1). OV 10 is scored at 15 points where
predatory conduct, which is “preoffense conduct directed at a victim . . . for the primary purpose
of victimization,” was involved. MCL 777.40(1)(a); MCL 777.40(3)(a).

       In People v Cannon, 481 Mich. 152, 161-162; 749 NW2d 257 (2008), the Court stated
that OV 10 is scored at 15 points when the responses to the following inquiries are true:

       (1) Did the offender engage in conduct before the commission of the offense?

       (2) Was this conduct directed at one or more specific victims who suffered from a
       readily apparent susceptibility to injury, physical restraint, persuasion, or
       temptation?

       (3) Was victimization the offender’s primary purpose for engaging in the
       preoffense conduct?

However, predatory conduct involves only conduct that is “commonly understood as being
‘predatory’ in nature, e.g., lying in wait and stalking, as opposed to purely opportunistic criminal
conduct or ‘preoffense conduct involving nothing more than run-of-the-mill planning to effect a
crime or subsequent escape without detection.’ ” People v Huston, 489 Mich. 451, 462; 802
NW2d 261 (2011) quoting Cannon, 481 Mich. at 162.




2
  Defendant additionally argues whether White was moved to a place or situation of greater
danger. Given our disposition that defendant should not have been scored under OV 8 for the
conduct of another defendant in the first place, we find it unnecessary to address defendant’s
additional argument.


                                                -5-
         Here, defendant argues that there was no evidence that he engaged in preoffense conduct
directed at a victim. He states that there was, at most, an implication that defendant was a part of
run-of-the-mill planning. Further, he argues that only his actual participation in preoffense
conduct can be scored. However, there was a preponderance of evidence to demonstrate that
defendant actually participated in preoffense conduct that targeted White at her home. White
testified that she observed defendant among several young men on a porch when she made a
home delivery of medical cannabis for her employer within one month before the robbery.
White reported that, during the robbery, defendant repeatedly stated that he was looking for
cannabis, and argued with her regarding whether she had cannabis because he knew specifically
where she worked. Thus, because White saw defendant previously during the course of her
employment, and defendant’s words and conduct indicated that he knew who White was, who
her employer was and what her job entailed, and where she lived, and because he coordinated
with three other perpetrators, there was evidence to support that defendant engaged in preoffense
conduct for the purpose of stealing cannabis and other items from White’s home. White was not
a random victim who was merely the subject of “opportunistic criminal conduct.”

                                        IV. LOCKRIDGE

        Defendant next argues that his sentence was improper on constitutional grounds. In
Apprendi v New Jersey, 530 U.S. 466, 490; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000), the United
States Supreme Court held that under the Sixth Amendment, “[o]ther than the fact of a prior
conviction, any fact that increases the penalty for a crime beyond the prescribed statutory
maximum must be submitted to a jury, and proved beyond a reasonable doubt.” In Alleyne v
United States, 570 US ___, ___; 133 S. Ct. 2151, 2155; 186 L. Ed. 2d 314 (2013), the Court found
that “any fact that increases the mandatory minimum is an ‘element’ that must be submitted to
the jury and found beyond a reasonable doubt.” Id.

        Defendant argues that OVs 3, 8, and 10 were all scored based on judicial fact-finding in
violation of Alleyne, Lockridge and the Sixth Amendment. However, the offense variables may
continue to be scored based on facts found by the trial judge, and not found by the jury or
admitted by defendant, because Lockridge explicitly allowed for judicial fact-finding.
Lockridge, 498 Mich. at 391, 392 n 28 (“Our holding today does nothing to undercut the
requirement that the highest number of points possible must be assessed for all OVs, whether
using judge-found facts or not.”). Additionally, the Court in Alleyne noted that its decision did
“not mean that any fact that influences judicial discretion must be found by a jury. We have long
recognized that broad sentencing discretion, informed by judicial fact-finding, does not violate
the Sixth Amendment.” Alleyne, 133 S. Ct. at 2163, citing Apprendi, 530 U.S. at 481 (“[N]othing
in this history suggests that it is impermissible for judges to exercise discretion -- taking into
consideration various factors relating both to offense and offender -- in imposing a judgment
within the range prescribed by statute.”). However, the Court in Lockridge, 498 Mich. at 383,
concluded that Michigan’s sentencing scheme violated the Apprendi and Alleyne rule because the
sentences produced by the sentencing guidelines relied on “judge-found facts [that] are used to
curtail judicial sentencing discretion by compelling an increase in the defendant’s punishment.”
Thus, Michigan’s sentencing scheme was in violation of the Sixth Amendment because “facts
not admitted by the defendant or necessarily found by the jury verdict” increased a defendant’s
“mandatory minimum” sentence. Id. at 373-374. The Court held that, as a result, the sentencing
guidelines would be advisory only, rather than mandatory, but that they would be “a highly

                                                -6-
relevant consideration in a trial court’s exercise of sentencing discretion.” Id. at 391.3 A
sentencing court “must consult those Guidelines and take them into account when sentencing.”
Id., citing United States v Booker, 543 U.S. 220, 264; 125 S. Ct. 738; 160 L. Ed. 2d 621 (2005).

        Here, the scoring of OVs 3, 8, and 10 was based on judicial fact-finding. Defendant did
not admit, and to convict him of the crimes charged it was not necessary for the jury to
determine, to what extent White was injured, whether White was asported to another place of
greater danger, or whether defendant engaged in predatory conduct and exploited a vulnerable
victim. In cases such as these, where a defendant was sentenced before the July 29, 2015 date of
the Lockridge decision, and the constitutional challenge to his sentence was not preserved, a
defendant’s Sixth Amendment right is impaired if the “facts admitted by a defendant or found by
the jury verdict were insufficient to assess the minimum number of OV points necessary for the
defendant’s score to fall in the cell of the sentencing grid under which he or she was sentenced.”
Lockridge, 498 Mich. at 395. Because defendant’s OV 3, 8, and 10 scores accounted for 40 OV
points, the facts found by the jury’s verdict were insufficient to assess the minimum number of
OV points necessary for defendant’s OV score to fall in the F–V cell of the sentencing grid under
which he was sentenced. See MCL 777.62. “[A]ll defendants (1) who can demonstrate that their
guidelines minimum sentence range was actually constrained by the violation of the Sixth
Amendment and (2) whose sentences were not subject to an upward departure can establish a
threshold showing of the potential for plain error sufficient to warrant a remand to the trial court
for further inquiry.” Lockridge, 498 Mich. at 395. “[I]n cases in which a defendant’s minimum
sentence was established by application of the sentencing guidelines in a manner that violated the
Sixth Amendment, the case should be remanded to the trial court to determine whether that court
would have imposed a materially different sentence but for the constitutional error.” Id. at 397.

       Here, defendant has made a threshold showing of the potential for plain error sufficient to
warrant a remand to the trial court for further inquiry according to the procedure set forth in
United States v Crosby, 397 F3d 103 (CA 2, 2005). In Lockridge, the Court provided the
following remedy based on Crosby:

                [A defendant] is entitled to a remand for [sic] the trial court for that court
       to determine whether plain error occurred, i.e., whether the court would have
       imposed the same sentence absent the unconstitutional constraint on its discretion.
       If the trial court determines that it would not have imposed the same sentence but
       for the constraint, it must resentence the defendant. [Lockridge, 498 Mich. at
       399.]

The Court provided further preliminary instructions for the sentencing court, as follows:




3
  The Court severed MCL 769.34(2) by substituting the word “may” for “shall” in MCL
769.34(2) where it had previously required that a minimum sentence for a felony “shall be within
the appropriate sentence range under the version of those sentencing guidelines in effect on the
date the crime was committed.” Lockridge, 498 Mich. at 391.


                                                -7-
               [A] trial court should first allow a defendant an opportunity to inform the
       court that he or she will not seek resentencing. If notification is not received in a
       timely manner, the court (1) should obtain the views of counsel in some form, (2)
       may but is not required to hold a hearing on the matter, and (3) need not have the
       defendant present when it decides whether to resentence the defendant, but (4)
       must have the defendant present, as required by law, if it decides to resentence the
       defendant. [Id. at 398.]

The Court specified that, “in determining whether the court would have imposed a materially
different sentence but for the unconstitutional constraint, the court should consider only the
‘circumstances existing at the time of the original sentence.’ ” Lockridge, 498 Mich. at 398,
quoting Crosby, 397 F3d at 117.

                                   V. DOUBLE JEOPARDY

        Lastly, defendant argues that he was sentenced in violation of constitutional double
jeopardy protections because he was twice punished for the same offense when he was sentenced
for both felony-firearm and felon in possession of a firearm. Unpreserved claims of
constitutional error may only be reviewed for plain error affecting substantial rights. People v
Odom, 276 Mich. App. 407, 413; 740 NW2d 557 (2007). “Reversal is warranted only when plain
error resulted in the conviction of an actually innocent defendant or seriously affected the
fairness, integrity, or public reputation of judicial proceedings.” Id. quoting People v Callon,
256 Mich. App. 312, 329; 662 NW2d 501 (2003).

        The Fifth Amendment of the United States Constitution and the Michigan Constitution
protects a criminal defendant from being “subject for the same offence to be twice put in
jeopardy . . . .” US Const Amend V; Const 1963, art 1, § 15. Michigan’s double jeopardy
provision was intended to be “construed consistently with Michigan precedent and the Fifth
Amendment.” People v Szalma, 487 Mich. 708, 715-716; 790 NW2d 662 (2010). The
prohibition against double jeopardy provides three related protections: “(1) it protects against a
second prosecution for the same offense after acquittal; (2) it protects against a second
prosecution for the same offense after conviction; and (3) it protects against multiple
punishments for the same offense.” People v Nutt, 469 Mich. 565, 574-575; 677 NW2d 1 (2004).

        Normally, “where the same act or transaction constitutes a violation of two distinct
statutory provisions, the test to be applied to determine whether there are two offenses or only
one, is whether each provision requires proof of a fact which the other does not.” Blockburger v
United States, 284 U.S. 299, 304; 52 S. Ct. 180; 76 L. Ed. 306 (1932). However, “where, as here,
the Legislature specifically authorizes cumulative punishment, the Blockburger test has no
application.” People v Dillard, 246 Mich. App. 163, 166 n 2; 631 NW2d 755 (2001), citing
People v Mitchell, 456 Mich. 693, 695; 575 NW2d 283 (1998).

       In Dillard, the Court determined that the clear intent of the Legislature was that, with
only four narrow exceptions, “every felony committed by a person possessing a firearm result in
a felony-firearm conviction.” Id. at 167, citing Mitchell, 456 Mich. at 697, quoting People v
Morton, 423 Mich. 650, 656; 377 NW2d 798 (1985). The Court noted that the Supreme Court
concluded in Mitchell that the four exceptions explicitly stated in MCL 750.227b(1) were

                                               -8-
exclusive and “that the Legislature’s intent in drafting the felony-firearm statute was to provide
for an additional felony charge and sentence whenever a person possessing a firearm committed
a felony other than those four explicitly enumerated in the felony-firearm statute.”4 Dillard, 246
Mich. App. at 165, quoting Mitchell, 456 Mich. at 698. The Court concluded that a felon in
possession of a firearm charge does not constitute one of the specific exceptions to the felony-
firearm statute; thus, “the Legislature clearly intended to permit a defendant charged with felon
in possession to be properly charged with an additional felony-firearm count.” Dillard, 246
Mich. App. at 167-168.

        In People v Calloway, 469 Mich. 448, 451-452; 671 NW2d 733 (2003), the Court found
that sentences for both felony-firearm and felon in possession of a firearm did not violate the
double jeopardy clause because the reasoning in Mitchell, which was followed in Dillard,
resolved the matter. In Dillard, the Court also found that the “two statutes have distinct purposes
that address different social norms;” thus, “they should be viewed as separate and amenable to
permitting multiple punishments.” Dillard, 246 Mich. App. at 171.

       Defendant argues that the felon in possession of a firearm statute was enacted after the
1992 amendment of the felony-firearm statute and, thus, the Legislature may have intended to
include felon in possession as one of the exceptions to the felony-firearm statute. However, the
Court in Dillard specifically rejected this argument and concluded that the Legislature could
“have amended the felony-firearm statute to explicitly exclude the possibility of a conviction
under the felony-firearm statute that was premised on MCL 750.224f.” Id. at 168.

        We affirm defendant’s convictions, but remand for resentencing based on the correction
of scoring OV 8 and for proceedings consistent with Lockridge. We do not retain jurisdiction.

                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Deborah A. Servitto
                                                            /s/ Elizabeth L. Gleicher




4
  The four exceptions are MCL 750.223 (prohibiting unlawful sale of firearms), MCL 750.227
(prohibiting carrying of a concealed weapon), MCL 750.227a (prohibiting unlawful possession
of a firearm by a licensee), and MCL 750.230 (prohibiting alteration of identifying marks on a
firearm). Dillard, 246 Mich. App. at 168 n 3.


                                                -9-